J-S01001-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LESLIE CHARLES SALMOND                     :
                                               :
                       Appellant               :   No. 609 MDA 2021

         Appeal from the Judgment of Sentence Entered April 14, 2021
       In the Court of Common Pleas of Berks County Criminal Division at
                        No(s): CP-06-CR-0002063-2019


BEFORE:      BOWES, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY BOWES, J.:                                 FILED MARCH 02, 2022

        Leslie Charles Salmond appeals from the aggregate judgment of

sentence of nine and one-half to twenty-five years of incarceration, which was

imposed after he pled guilty to possession with intent to deliver (“PWID”) and

was found guilty by a jury of person not to possess a firearm.

        We provide the following background. In April 2019, police executed a

search warrant at Appellant’s residence, which he shared with his wife, Eileen

Ampey Salmond, and her adult son.              At approximately 6:00 a.m., police

knocked and announced their presence. Receiving no response, police forced

entry into the home. Appellant was first observed standing outside a second-

floor bedroom, which was later identified as the bedroom he shared with Mrs.

Salmond. Appellant informed police that he slept on the right side of the bed,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S01001-22



which was the side adjacent to two dressers of different heights, and that he

used the taller dresser.

      Within that bedroom, police recovered, inter alia, one firearm under a

pillow on the right side of the bed, one firearm in a holster next to the left side

of the bed, two firearms in cases under the bed, and a firearm accessory

flashlight and suspected drugs on top of the taller dresser. As a result of the

search, Appellant was charged with various drug offenses and, with regard to

the firearm recovered from under the pillow, person not to possess a firearm.

      As discussed infra, some of Appellant’s argument hinges on how the

sides of the bed are labelled. Upon review of the certified record, it appears

that the referenced “right side” of the bed was from the perspective of

someone standing at the foot of the bed. See N.T. Trial, 4/13-14/21, at 56-

58, 67; Exhibits 6-7, 10, 13-15 (depicting the side of the bed adjacent to the

dressers). Regardless of what each side was called, the evidence showed that

Appellant stated he slept on the side of the bed that Criminal Investigator

Brian Errington identified as adjacent to the dressers, which was the same

side where the charged firearm was recovered. Id.

      On April 7, 2021, Appellant pled guilty to PWID in exchange for a

sentence of two and one-half to ten years of incarceration and dismissal of the

remaining narcotics charges. Sentencing was deferred pending the resolution

of his firearms charge. A one-day jury trial commenced on April 13, 2021. At

trial, the Commonwealth presented video surveillance of the purchase of the

four firearms, as well as testimony from Mrs. Salmond, Investigator Errington,

                                       -2-
J-S01001-22



and Criminal Investigator Andrew Seiler, who performed a search on

Appellant’s phone, which revealed text messages and photographs of

Appellant with other firearms. The jury found Appellant guilty the following

day.   Immediately after the announcement of the verdict, the trial court

sentenced Appellant in accordance with the plea agreement and imposed a

consecutive term of incarceration of seven to fifteen years for the firearms

conviction. Appellant did not file a post-sentence motion.

       This timely filed appeal followed. Both Appellant and the trial court have

complied with Pa.R.A.P. 1925.

       Appellant presents the following issues for our review:

       1. Appellant was denied the due process guaranteed him by state
          and federal constitutions, because the evidence admitted at
          trial was insufficient to convict Appellant of the offenses
          charged.

       2. Appellant was denied the due process guaranteed him by both
          state and federal constitutions because the verdict was against
          the weight of the evidence admitted at trial[.1]

       3. The trial court erred and denied Appellant the due process
          guaranteed him by both state and federal constitutions by
          denying Appellant’s request for the specific jury charge of and
          on the law of mere presence.

       4. The trial court erred and denied Appellant the due process
          guaranteed him by state and federal constitutions, by refusing
____________________________________________


1 Appellant abandons this claim by failing to present any argument in support
thereof in his brief. Additionally, Appellant waived this issue by failing to raise
it before the trial court in a post-sentence motion, by written motion before
sentencing, or orally before sentencing. See Commonwealth v. Jones, 191
A.3d 830, 834–35 (Pa.Super. 2018). As Appellant’s weight claim has been
both abandoned and waived, we do not address it within this memorandum.

                                           -3-
J-S01001-22


          to give a curative instruction to the jury when the prosecution
          altered and enlarged demonstrative photographic evidence and
          argued in closing, evidence that was not admitted or testified
          to by any witness.

       5. The Commonwealth engaged in prosecutorial misconduct and
          irreversible trial error occurred, which denied Appellant the due
          process guaranteed him by both state and federal
          constitutions, when the prosecution altered and enlarged
          demonstrative photographic evidence and argued in closing
          evidence that was not admitted or testified to by any witness.

Appellant’s brief at unnumbered 4 (cleaned up).2

       We first address Appellant’s claim that the evidence was insufficient to

convict him of person not to possess a firearm because the “evidence failed to

show that Appellant constructively possessed a firearm and that he was more

____________________________________________


2 We note that Appellant’s statement of the case and argument sections
contain no references to the trial transcript, in violation of Pa.R.A.P. 2117 and
2119, respectively. While the trial court cited the transcript in its Rule 1925(a)
opinion, it appears to have been an unofficial copy as the transcript was not
made part of the certified record and neither Appellant nor the Commonwealth
had access to it. In fact, the Commonwealth asks this Court to find Appellant’s
claims waived for failure to ensure the inclusion of the trial transcript in the
certified record. See Commonwealth’s brief at 10-11. Our review of the
certified record reveals that Appellant attempted to order three transcripts.
On each form he checked the box for “trial” and listed the dates of the
proceedings as “4/7/2021,” “4/14/2021,” and “4/14/2021.” Request for
Transcript or Copy, 5/28/21; Request for Transcript or Copy, 5/28/21;
Request for Transcript or Copy, 7/6/21. However, only the April 7, 2021 guilty
plea and April 14, 2021 sentencing hearings were transcribed and included in
the certified record. It appears that Appellant misdated the trial transcript as
April 14, 2021 in his request, whereas the trial spanned April 13 and 14, 2021,
and immediately preceded the sentencing hearing. We have since remedied
this omission by order of court and have received the trial transcript, which
includes the sentencing hearing as well. Since we were able to order the
already-existing trial transcript supplemented to the certified record for our
review and Appellant clearly attempted to secure inclusion of that transcript
in the certified record in the first place, we will not penalize Appellant for his
procedural non-compliance with our rules of appellate procedure.

                                           -4-
J-S01001-22



than merely present at or near the location of the firearm.” Appellant’s brief

at unnumbered 9.       Whether the evidence was sufficient to support the

conviction presents a matter of law; our standard of review is de novo and our

scope of review is plenary. Commonwealth v. Walls, 144 A.3d 926, 931

(Pa.Super. 2016) (citation omitted). In conducting our inquiry, we

      examine whether the evidence admitted at trial, and all
      reasonable inferences drawn therefrom, viewed in the light most
      favorable to the Commonwealth as verdict winner, support the
      jury’s finding of all the elements of the offense beyond a
      reasonable doubt. The Commonwealth may sustain its burden by
      means of wholly circumstantial evidence.

Commonwealth v. Doughty, 126 A.3d 951, 958 (Pa. 2015).

      The crime of person not to possess a firearm criminalizes the following:

      (a) Offense defined.—

            (1) A person who has been convicted of an offense
            enumerated in subsection (b), within or without this
            Commonwealth, regardless of the length of sentence or
            whose conduct meets the criteria in subsection (c) shall not
            possess, use, control, sell, transfer or manufacture or obtain
            a license to possess, use, control, sell, transfer or
            manufacture a firearm in this Commonwealth.

18 Pa.C.S. § 6105(a)(1).

      Appellant solely challenges the element of possession. Since Appellant

was not in actual possession of the firearm, the Commonwealth’s case rested

on constructive possession, which is “a legal fiction, a pragmatic construct to

deal with the realities of criminal law enforcement. Constructive possession is

an inference arising from a set of facts that possession of the contraband was

more likely than not.” Commonwealth v. Mudrick, 507 A.2d 1212, 1213


                                     -5-
J-S01001-22



(Pa. 1986). The Commonwealth must establish “conscious dominion,” which

is defined as “the power to control the contraband and the intent to exercise

that control.” Commonwealth v. Parker, 847 A.2d 745, 750 (Pa.Super.

2004) (citation omitted).       In assessing whether the Commonwealth has

established the power and intent to exercise control, we look to the totality of

the circumstances:

      Constructive possession may be proven by circumstantial
      evidence and the requisite knowledge and intent may be inferred
      from examination of the totality of the circumstances. Moreover,
      we review circumstantial evidence under the same standard as
      direct evidence, i.e., that a decision by the trial court will be
      affirmed so long as the combination of the evidence links the
      accused to the crime beyond a reasonable doubt.

Commonwealth v. Smith, 146 A.3d 257, 263 (Pa.Super. 2016) (quotation

marks and citations omitted). “It is well settled that facts giving rise to mere

‘association,’   ‘suspicion’   or   ‘conjecture,’   will   not   make   out   a   case

of constructive possession.” Commonwealth v. Valette, 613 A.2d 548, 551

(Pa. 1992).      Thus, we have established that a minimum requirement in

constructive possession cases is that the defendant have knowledge of the

item’s existence. Commonwealth v. Hamm, 447 A.2d 960, 962 (Pa.Super.

1982) (“At the least, the evidence must show that the defendant knew of the

existence of the item.”) (citations omitted).

      In support of his argument that the evidence of possession was

insufficient, Appellant highlights Mrs. Salmond’s testimony that the firearm

was hers, she placed it in her bed in her bedroom, and Appellant did not sleep



                                         -6-
J-S01001-22



there the evening before the warrant execution, as well as the corroborative

evidence that Mrs. Salmond was the registered owner of the firearm.3

Appellant emphasizes that police first observed Appellant in the second-floor

hallway, not in the bedroom. Regarding the Commonwealth’s evidence that

Appellant had text messages and pictures relating generally to firearms on his

phone, Appellant notes they did not reference the charged firearm. Finally,

he argues that the forensic testing resulted in no fingerprint or DNA evidence

linking him to the firearm. Thus, Appellant contends that although he “knew

that firearms were present” in the home, the evidence failed “to establish even

a tepid showing of dominion, control and/or intent on the part of Appellant.”

Appellant’s brief at unnumbered 10.

       “[W]here another person has equal access to the area where [a] weapon

is found, the defendant cannot be said to have either the power to control or

the intent to control such . . . weapon per se.” Commonwealth v. Heidler,

741 A.2d 213, 216 (Pa.Super. 1999) (en banc). Nevertheless, equal access

is   not     an    affirmative      defense,     as   more   than   one   person

can constructively possess an item. Commonwealth v. Macolino, 469 A.2d

132, 136 (Pa. 1983) (“It is no defense that the appellee’s wife could also have

maintained a conscious dominion over the cocaine. Possession of an illegal
____________________________________________


3 We note that this aspect of Appellant’s argument goes to the weight of the
evidence rather than sufficiency. See Commonwealth v. Smyser, 195 A.3d
912, 916 (Pa.Super. 2018) (citations omitted) (“An argument that the finder
of fact should have credited one witness’s testimony over that of another goes
to the weight of the evidence, not the sufficiency of the evidence.”). As noted
supra, Appellant has waived any weight claims.

                                           -7-
J-S01001-22



substance need not be exclusive; two or more can possess the same drug at

the same time.”). We have held that “it is possible for two people to have

joint constructive possession of an item of contraband.” Commonwealth v.

Kinard, 95 A.3d 279, 292 (Pa.Super. 2014) (en banc). Therefore, the fact

Mrs. Salmond had equal access is simply a relevant consideration under the

totality of the circumstances.

       Upon review, we are satisfied that the totality of the circumstances

warrants affirmance. The threshold requirement of knowledge of the item’s

existence was unquestionably met, as conceded by Appellant. See Appellant’s

brief at unnumbered 10 (“The totality of the above facts shows that Appellant

knew that the firearms were present[.]”).         At trial, the Commonwealth

presented security videos of Mrs. Salmond’s purchase of, inter alia, the

charged firearm.4      In the video clip related to that purchase, Investigator

Errington testified that Appellant was with Mrs. Salmond and can be seen

pointing out various firearms to her and handing her cash prior to her

purchasing the firearm. See N.T. Trial, 4/13-14/21, at 85-86. According to

Investigator Errington, Appellant stated that he slept on the right side of the

bed. Significantly, it was under the right-side pillow that police recovered the

charged firearm along with a magazine and bag of rounds. Id. at 56-58, 69.

In fact, it was Appellant who told Investigator Errington that Mrs. Salmond

____________________________________________


4The video was not transmitted as part of the certified record. As Appellant
does not challenge the testimonial descriptions of the videos offered at trial,
we rely on those.

                                           -8-
J-S01001-22



placed the firearm under the pillow, thereby further establishing his knowledge

of the firearm’s presence. Id. at 76, 111.

      Contrary to Mrs. Salmond’s testimony that Appellant was not in the

bedroom the evening before the search, when police forcefully entered the

home after knocking and announcing their presence at approximately 6:00

a.m., Appellant was observed standing immediately outside the bedroom. Id.

at 138-39. Finally, the text messages bolstered Appellant’s intent and power

to possess the charged firearm by demonstrating his ability and intent to

control firearms generally despite being aware that he was legally not

permitted to do so.

      Based on the totality of the circumstances, the Commonwealth proved

beyond a reasonable doubt that Appellant knew of the charged firearm’s

existence and had the power and intent to control the firearm. Accordingly,

Appellant is not entitled to relief on this claim.

      We next review Appellant’s claim challenging the trial court’s denial of

his request for a mere presence jury instruction. In his brief, he presents a

four-sentence argument covering both this issue and the court’s denial of a

curative   instruction   to   the   Commonwealth’s     purported    prosecutorial

misconduct:

            The trial court properly gives a jury instruction if there is an
      evidentiary basis on which the jury could find the element,
      offense, or defense that is the subject of the instruction.

            Here, the Commonwealth presented three witnesses before
      the jury, none of whom placed Appellant near the firearm for


                                       -9-
J-S01001-22


      purposes of establishing constructive possession.              The
      Commonwealth in closing argument attempts to place Appellant
      inside of the same bedroom with the firearm by stating that
      Appellant’s cell phone was depicted in a photo at “the side of the
      bed that the defendant claimed to have slept on, right at the floor
      in front of the Gatorade bottle, there is a cellphone that was
      recovered.”

            By placing Appellant in the bedroom and on the opposite
      side of the bed, even if by inference, Appellant was thus entitled
      to the appropriate instruction to the jury on the law.

Appellant’s   brief   at   unnumbered    11-12    (citation   and   unnecessary

capitalization omitted).

      In considering this claim we observe the following:

      Our standard of review when considering the denial of jury
      instructions is one of deference—an appellate court will reverse a
      court’s decision only when it abused its discretion or committed
      an error of law. A charge is considered adequate unless the jury
      was palpably misled by what the trial judge said or there is an
      omission       which     is    tantamount     to     fundamental
      error. Consequently, the trial court has wide discretion in
      fashioning jury instructions.

Commonwealth v. Snyder, 251 A.3d 782, 790 (Pa.Super. 2021) (cleaned

up). With respect to the particulars of Appellant’s arguments,

      [t]he law is clear that a defendant cannot be convicted of a crime
      where the only evidence to connect him with the crime is mere
      presence at or near the scene. The converse is that something
      more than mere presence at the scene of the crime must be shown
      to convict one of the participants in the commission of the
      crime. It does not follow, as a corollary of this rule, that the jury
      must be instructed in every case that mere presence is insufficient
      to convict. Where a jury is fully and adequately instructed on the
      elements of a crime, and where it appears that a charge on mere
      presence is not essential to their understanding of the case, the
      trial court may refuse to issue a specific instruction on mere
      presence.



                                     - 10 -
J-S01001-22



Commonwealth v. La, 640 A.2d 1336, 1344 (Pa.Super. 1994) (cleaned up).

      Here,    Appellant   requested   Suggested    Standard    Jury   Instruction

(Criminal) § 16.02(B), which relates to constructive possession of controlled

substances.     N.T., Trial, 4/13-14/21, at 181.    This instruction provides as

follows:

      16.02(B)A       CONTROLLED         SUBSTANCE,       “POSSESSION”
      DEFINED

      1. For an individual to “possess” [a controlled substance] [or] [a
      counterfeit controlled substance], three things are necessary:

              One, the item must be a [“controlled             substance”]
              [counterfeit controlled substance];

              Two, the individual must be aware of the presence and
              nature of the substance. [. . . In other words, he or she must
              know where and what the substance is]; and

              Three, the individual must have the intent to control and the
              power to control the substance.

      2. A person does not possess a controlled substance merely
      because he or she is aware of the presence and nature of the
      substance or because he or she is physically close to it. Although
      proof of such facts may be evidence tending to show possession,
      such facts do not of themselves establish the necessary intent and
      power to control.

      3. Possession means, first, what it means in ordinary usage.
      Someone is knowingly holding, carrying, or otherwise directly
      controlling the possession of, an item.

      4. A person can be guilty of possessing an item even when he or
      she is not holding it, touching it, or in the same area as the item.
      That type of possession is what the law calls constructive
      possession. For there to be constructive possession, it must be
      proved beyond a reasonable doubt that the individual had both
      the intent to control the item and the power to control the item.


                                       - 11 -
J-S01001-22


      5. In determining whether or not the defendant had possession of
      a controlled substance, you should consider evidence of all facts
      and circumstances that may shed light on the question of whether
      the defendant had the intent to control and the power to control
      that substance.

      6. Two or more persons may have joint possession of a controlled
      substance, provided each has the intent to exercise joint control
      over that substance and that each has the power to control it.
      Each of the joint possessors is regarded as having possession of
      the substance for purposes of the criminal law.

      7. I finally charge you that a defendant may be found guilty of
      possession, for an item that he or she did not personally hold, if it
      is proved that the defendant was part of a conspiracy, another
      conspirator knowingly possessed drugs, and that possession
      occurred while the conspiracy was in existence and was in
      furtherance of the goals of the conspiracy.

      8. As I have explained when defining the crime[s] involved here,
      possession must be proved beyond a reasonable doubt.

Pa. SSJI (Crim) § 16.02(b)A.

      The trial court denied Appellant’s request because it “would deprive the

Commonwealth of the inference of knowledge to which it was entitled to

present to the jury” based on the evidence. Trial Court Opinion, 7/20/21, at

11; see also N.T. Trial, 4/13-14/21, at 182. In its opinion to this Court, the

trial court contended that it ultimately “provided instruction consistent with

that requested [by d]efense [c]ounsel, and because [its] instruction correctly

and adequately stated the law, . . . Appellant’s alleged error is without merit.”

Trial Court Opinion, 7/20/21, at 12.

      At trial, the court instructed the jury in relevant part as follows:

            For a person to possess a firearm, he must have the intent
      to control and the power to control the firearm. A person does
      not possess a firearm merely because he is aware of the

                                       - 12 -
J-S01001-22


      presence of the firearm or because he is physically close to
      it. Although proof of such facts may be evidence tending
      to show possession, such facts do not of themselves
      establish the necessary intent and power to control.

             Possession means first what it means in ordinary usage,
      someone is knowingly holding, carrying, or otherwise directly
      controlling possession of the [item]. A person can be guilty of
      possessing an item even when he is not holding it, touching it, or
      in the same area as the item. That type of possession is what the
      law calls constructive possession. For there to be constructive
      possession, it must be proved beyond a reasonable doubt that the
      individual had both the intent to control the item and the power
      to control the item.

            In determining whether or not the defendant had possession
      of a firearm, you should consider evidence of all the facts and
      circumstances that may shed light on the question of whether the
      defendant had the intent to control and the power to control that
      firearm. Two or more persons may have joint possession of a
      firearm provided that each has the intent to exercise joint control
      over that firearm and that each has the power to control it. Each
      of the joint possessors is regarded as having possession of the
      firearm for purposes of the criminal law. As I have explained when
      defining the crime involved here, possession must be proved
      beyond a reasonable doubt.

N.T. Trial, 4/13-14/21, at 188-89 (emphasis added).

      Our review of the court’s instructions reveals that the charge properly

conveyed to the jury that it may not find the element of possession based

upon Appellant’s mere presence near the firearm. As the trial court accurately

instructed the jury on mere presence within its instruction on possession, we

conclude the trial court did not abuse its discretion in refusing to give a

separate mere presence instruction based upon constructive possession of a

controlled substance. Accordingly, Appellant is not entitled to relief on this

claim.


                                    - 13 -
J-S01001-22



      Finally,   we   consider   Appellant’s    related    claims     of   prosecutorial

misconduct and the trial court’s denial of Appellant’s request for a curative

instruction.     By   way   of   background,      during    closing    argument     the

Commonwealth referenced Commonwealth Exhibit 10, which is a picture of

the right side of the bedroom and details the right side of the bed, the adjacent

dressers, and the floor between the bed and the dressers. In context, the

Commonwealth argued the following while displaying this exhibit to the jury:

      You heard testimony that the police knocked and announced at
      around 6:00 in the morning. Nobody answered after a reasonable
      time so they had to force entry. We heard from [Mrs. Salmond]
      that [Appellant] was downstairs when this happened. We heard
      from the officers that he was upstairs. I’m going to say right off
      the bat, I submit to you [Mrs. Salmond’s] testimony is incredible;
      and if you find she’s not credible, you can completely discount any
      and all of her testimony. The reason for that being when police
      searched the upstairs bedroom where they found the firearms,
      Commonwealth’s Exhibit 10, the side of the bed that [Appellant]
      claimed to have slept on, right at the floor in front of that Gatorade
      bottle, there’s a cell phone that was recovered. Zooming out a
      little bit, we look on the bed, there appears to be a man’s robe
      and towel.

N.T. Trial, 4/13-14/21, at 171.

      Notably, Appellant did not object during the Commonwealth’s closing

argument or immediately thereafter.            Instead, at the conclusion of the

Commonwealth’s closing argument, the court dismissed the jury and the

matter was adjourned for the day. The next morning, Appellant’s counsel




                                      - 14 -
J-S01001-22


requested     a   curative     instruction.5       Generally,     the   absence   of   a

contemporaneous        objection     in   the   trial   court   constitutes   waiver   of

prosecutorial misconduct claims. See Commonwealth v. Powell, 956 A.2d

406, 423 (Pa. 2008). However, when there has been a delayed objection,

       [o]ur Supreme Court has held that such a delay does not result in
       waiver so long as: (1) there is no factual dispute over the content
       of the prosecutor’s argument (e.g., the argument was recorded
       and available for review at trial); and (2) counsel objects
       immediately after closing argument with sufficient specificity to
       give the court the opportunity to correct the prejudicial effect of
       the improper argument. Commonwealth v. Adkins, 364 A.2d
       287, 291 (Pa. 1976)[.]

Commonwealth v. Rose, 960 A.2d 149, 154–55 (Pa.Super. 2008) (cleaned

up).

       Here, there is no factual dispute as the proceedings were transcribed.

Regarding the second prong, the trial court denied Appellant’s request for a

curative instruction not because it was impossible at that point to correct any

prejudicial effect, but because it concluded, based on its memory of the

testimony offered, that any such instruction would only confuse the jury. N.T.

Trial, 4/13-14/21, at 181.         Thus, we find that Appellant did not make an

unreasonable delay in objecting and he has not waived this issue on appeal.



____________________________________________


5 Appellant’s failure to request a mistrial does not impact the preservation of
his prosecutorial misconduct claim. See Commonwealth v. Sandusky, 77
A.3d 663, 670 (Pa.Super. 2013) (“Even where a defendant objects to specific
conduct, the failure to request a remedy such as a mistrial or curative
instruction is sufficient to constitute waiver.”). Since Appellant requested a
curative instruction, the claim is not waived.

                                          - 15 -
J-S01001-22


       Turning to the merits of this claim, we observe that “[o]ur standard of

review of a trial court’s decision to reject a claim of prosecutorial misconduct

is limited to a determination of whether the trial court abused its discretion.”

Commonwealth v. Rivera, 939 A.2d 355, 357 (Pa.Super. 2007) (cleaned

up).

       It is well settled that statements made by the prosecutor to the
       jury during closing argument will not form the basis for granting
       a new trial unless the unavoidable effect of such comments would
       be to prejudice the jury, forming in their minds fixed bias and
       hostility toward the defendant so they could not weigh the
       evidence objectively and render a true verdict. Like the defense,
       the prosecution is accorded reasonable latitude and may employ
       oratorical flair in arguing its version of the case to the jury.

       In addition, a challenged prosecutorial comment must be viewed
       not in isolation but in the context in which it was made. We will
       not find prosecutorial misconduct from comments based on the
       evidence or derived from proper inferences.         Our review of
       prosecutorial remarks and an allegation of prosecutorial
       misconduct requires us to evaluate whether a defendant received
       a fair trial, not a perfect trial.

Commonwealth v. Scott, 212 A.3d 1094, 1110 (Pa.Super. 2019) (cleaned

up).

       In its Rule 1925(a) opinion, the trial court reiterated its trial reasoning

that any curative instruction would only have confused the jury, and

regardless, the court provided instruction that the arguments of counsel are

not evidence and should not be considered as such. See Trial Court Opinion,

7/20/21, at 12-13.     At trial, the court stated the following in response to

Appellant’s objection and request for a curative instruction:




                                      - 16 -
J-S01001-22


      I don’t recall there being testimony specifically to the effect that
      what appeared to be a cell phone in that photograph was the cell
      phone from which the extraction was made which then became
      part of the exhibits. All that’s going to do to give such an
      instruction, at this point all it’s going to do is confuse everybody.

N.T. Trial, 4/13-14/21, at 181.

      As discussed infra, although no testimony was offered directly linking

the phone in Exhibit 10 to the phone that was searched, the evidence

presented at trial supported that inference. However, because the trial court

and Appellant confused the sides of the bed, they were unable to make that

inference. In its Rule 1925(a) opinion, the trial court states that Investigator

Seiler “stated that the cell phone he personally recovered and retrieved the

text messages from was located on the left side of the bed on the floor in the

bedroom.”   Trial Court Opinion, 7/20/21, at.     However, Investigator Seiler

testified, with regards to the phone, as follows: “It was a black Apple iPhone.

It was located inside of the room on the floor on the right side of the bed in

that second-floor front bedroom.” N.T., 4/13-14/21, at 139-40.

      By enlarging a portion of Exhibit 10 and stating that Appellant’s cell

phone was depicted at the side of the bed where Appellant purportedly claimed

to sleep and the charged firearm was recovered, Appellant claims the

“Commonwealth intentionally mislead [sic] the jury by indicating that

Appellant stated that he slept on the left side of the bed where the phone was

recovered. The testimony by the . . . police officer was the exact opposite”

and the argument that the phone in the photograph belonged to Appellant


                                     - 17 -
J-S01001-22


“was inaccurate and misleading.”           Appellant’s brief at unnumbered 12-13.

Stated simply, Appellant contends that the testimony revealed he slept on the

right side of the bed, while Exhibit 10 depicts what he refers to as the left side

of the bed, and that there was no evidence indicating the phone in Exhibit 10

belonged to him. We conclude that the evidence presented at trial does not

support this tortured argument.

       At trial, Investigator Errington testified that Appellant identified the side

of the bed depicted in Exhibit 7 as the side of the bed on which he slept. N.T.

Trial, 4/13-14/21, at 56-57. Exhibit 7 depicts the right side of the bed from

the perspective of standing at the foot of the bed. Again, for reference, it is

the side of the bed adjacent to the dressers.6          The charged firearm was

recovered from under the pillow on the side of the bed adjacent to the

dressers.    Exhibit 10 depicts that same side of the bed.         Thus, as noted

hereinabove, the certified record reveals that the investigators consistently

referred to the “right side” of the bed based upon the perspective from the

foot of the bed. Regardless of whether it was technically the right or the left

side, Exhibit 10, the location of the charged firearm, and Appellant’s side of

the bed all were the same side.

       Having settled the sides of the bed, we turn to the Commonwealth’s

statement that the phone in Exhibit 10 belonged to Appellant.              At trial,


____________________________________________


6  By contrast, the other side of the bed is adjacent to a window and is the
side of the bedroom from where the holstered firearm was recovered.

                                          - 18 -
J-S01001-22


Appellant stipulated that the cell phone that was retrieved and searched was

his cell phone. Id. at 136. Investigator Seiler testified that he performed the

extraction on that phone, which was a black Apple iPhone that was located

inside the bedroom on the floor of the right side of the bed. Id. at 139-40.

Exhibit 10 depicted the right side of the bed, the two dressers, and the floor

in between. Again, this is the same side of the bed where the charged firearm

was recovered and Appellant told Investigator Errington that he slept. While

Investigator Seiler was not shown Exhibit 10 to identify that phone as the

phone he searched, the Commonwealth was permitted to argue this

reasonable inference in closing and did not mislead the jury.              See

Commonwealth v. Judy, 978 A.2d 1015, 1020 (Pa.Super. 2009) (citation

omitted) (“It is well settled that a prosecutor has considerable latitude

during closing arguments and his arguments are fair if they are supported by

the evidence or use inferences that can reasonably be derived from the

evidence.”). Accordingly, we conclude that the trial court did not abuse its

discretion in refusing to give a curative instruction.7

       Having found no merit to Appellant’s issues on appeal, we affirm his

judgment of sentence.

       Judgment of sentence affirmed.



____________________________________________


7 This Court “may affirm for reasons other than those given by the trial court.”
Commonwealth v. McCarthy, 180 A.3d 368, 376 n.8 (Pa.Super. 2018)
(citation omitted).

                                          - 19 -
J-S01001-22


     Judge Colins joins this Memorandum.

     Judge Nichols concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/2/2022




                                   - 20 -